SMITH, J.
A certified copy of a notice of appeal from an order refusing to modify a judgment, and an undertaking on appeal, were filed in this court on June 8, 1916. On September 16, 1916, a notice or certificate of the clerk of the municipal court of Minnehaha county, from which -court the appeal was taken, was filed in this court, certifying that the appeal was from- an order, and that no record had been settled, but that the case had been settled pursuant to a written stipulation of. counsel, and the judgment fully satisfied. The appeal having been abandoned, the order and judgment of the trial court are affirmed.